Citation Nr: 1023726	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left ankle 
disability, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disability other than post traumatic stress 
disorder (PTSD), to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a seizure disorder, 
to include as due to an undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability 
manifested by weight loss, to include as due to an 
undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a bilateral knee 
disability, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for neck pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant & her mother


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from November 1987 to July 
1993, including in the Southwest Asia Theater of Operations 
during the Persian Gulf War from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which determined that new and 
material evidence had not been received sufficient to reopen 
the Veteran's previously denied service connection claims for 
joint pain, a left ankle disability, headaches, an acquired 
psychiatric disability other than PTSD (which was 
characterized as a nervous condition), a seizure disorder, a 
disability manifested by weight loss, and for a low back 
disability, each including as due to an undiagnosed illness.  
The RO also denied the Veteran's claims of service connection 
for a bilateral knee disability and for neck pain, each 
including as due to an undiagnosed illness.  A Travel Board 
hearing was held at the RO in August 2009.

The Board observes that, in an October 1995 rating decision, 
the RO denied, in pertinent part, the Veteran's claim of 
service connection for a left ankle disability.  Although the 
Veteran timely disagreed with this decision, she did not 
perfect a timely appeal.  Thus, the October 1995 rating 
decision became final.  See 38 U.S.C.A. § 7104 (West 2002).  
In an April 1998 rating decision, the RO denied, in pertinent 
part, the Veteran's service connection claim for a disability 
manifested by weight loss.  In an October 2002 rating 
decision, the RO denied the Veteran's service connection 
claim for an acquired psychiatric disability other than PTSD.  
In a November 2004 rating decision, the RO denied the 
Veteran's service connection claims for joint pain, 
headaches, a seizure disorder, and for a low back disability.  
The Veteran did not appeal either of these decisions, and 
they also became final.    

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen the Veteran's 
previously denied service connection claims for joint pain, a 
left ankle disability, headaches, an acquired psychiatric 
disability other than PTSD, a seizure disorder, a disability 
manifested by weight loss, and for a low back disability are 
as stated on the title page of this decision.  Regardless of 
the RO's actions, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an October 1995 rating decision, the RO denied, in 
pertinent part, the Veteran's claim of service connection for 
a left ankle disability; although the Veteran disagreed with 
this decision, she did not perfect a timely appeal and it 
became final.

3.  The evidence received since October 1995 does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection for a left ankle disability.

4.  In an April 1998 rating decision, the RO denied, in 
pertinent part, the Veteran's claim of service connection for 
a disability manifested by weight loss; this decision was not 
appealed and became final.

5.  The evidence received since April 1998 does not relate to 
an unestablished fact necessary to substantiate the claim of 
service connection for a disability manifested by weight 
loss.

6.  In an October 2002 rating decision, the RO denied, in 
pertinent part, the Veteran's application to reopen a 
previously denied claim of service connection for an acquired 
psychiatric disability other than PTSD; this decision was not 
appealed and became final.

7.  The evidence received since October 2002 does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection for an acquired psychiatric disability 
other than PTSD.

8.  In a November 2004 rating decision, the RO denied, in 
pertinent part, the Veteran's application to reopen 
previously denied claims of service connection for joint 
pain, headaches, a seizure disorder, and for a low back 
disability; this decision was not appealed and became final.

9.  The evidence received since November 2004 does not relate 
to unestablished facts necessary to substantiate the claims 
of service connection for joint pain, headaches, and for a 
seizure disorder.

10.  New and material evidence has been received since 
November 2004 in support of the Veteran's claim of service 
connection for a low back disability.

11.  The Veteran's service personnel records show that she 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.

12.  The competent medical evidence shows that the Veteran's 
current low back disability and neck pain, which manifested 
first several years after her service separation, have been 
attributed to known clinical diagnoses and are not related to 
active service.

13.  The competent medical evidence shows that the Veteran 
does not experience any current bilateral knee disability 
which could be attributed to active service or any incident 
of such service, including as due to an undiagnosed illness.




CONCLUSIONS OF LAW

1.  The October 1995 RO decision, which denied the Veteran's 
service connection claim for a left ankle disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

2.  Evidence received since the October 1995 RO decision in 
support of the claim of service connection for a left ankle 
disability is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The April 1998 RO decision, which denied the Veteran's 
service connection claim for a disability manifested by 
weight loss, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

4.  Evidence received since the April 1998 RO decision in 
support of the claim of service connection for a disability 
manifested by weight loss is not new and material; 
accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The October 2002 RO decision, which denied the Veteran's 
application to reopen a previously denied service connection 
claim for an acquired psychiatric disability other than PTSD, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

6.  Evidence received since the October 2002 RO decision in 
support of the claim of service connection for an acquired 
psychiatric disability other than PTSD is not new and 
material; accordingly, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  The November 2004 RO decision, which denied the Veteran's 
application to reopen previously denied service connection 
claims for joint pain, headaches, a seizure disorder, and for 
a low back disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2009).

8.  Evidence received since the November 2004 RO decision in 
support of the claims of service connection for joint pain, 
headaches, and for a seizure disorder is not new and 
material; accordingly, these claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

9.  Evidence received since the November 2004 RO decision in 
support of the claim of service connection for a low back 
disability is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

10.  A low back disability was not incurred in active 
service, including as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.317 (2009).

11.  A bilateral knee disability was not incurred in active 
service, including as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2009).

12.  Neck pain was not incurred in active service, including 
as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2006 and in March 2007, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete her claims, including that part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These letter also defined new and material 
evidence, advised the Veteran of the reasons for the prior 
denial of the claims of service connection for joint pain, a 
left ankle disability, headaches, an acquired psychiatric 
disability other than PTSD, a seizure disorder, a disability 
manifested by weight loss, and for a low back disability, and 
noted the evidence needed to substantiate the underlying 
claims of service connection.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of her rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording her the opportunity to give testimony before the 
Board in August 2009.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  According to information provided to VA by the Social 
Security Administration (SSA), the Veteran is in receipt of 
Supplemental Security Income and not SSA disability benefits.  
The Veteran's SSA records also have been obtained.  The Board 
observes that VA need not conduct an examination or obtain a 
medical opinion with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, no new and material 
evidence has been received to reopen the Veteran's previously 
denied service connection claims for joint pain, a left ankle 
disability, headaches, an acquired psychiatric disability 
other than PTSD, a seizure disorder, and for a disability 
manifested by weight loss.  No examination is required for 
any of those claims.  Although the Board finds that new and 
material evidence has been received sufficient to reopen the 
Veteran's previously denied service connection claim for a 
low back disability, as will be explained below, the 
competent medical evidence does not show that the Veteran's 
current low back disability, which first manifested several 
years after service separation, is related to active service 
such that an examination is required with respect to that 
claim.  Similarly, because the competent medical evidence 
does not indicate that the Veteran experiences any current 
bilateral knee disability which could be attributed to active 
service, an examination is not required with respect to that 
claim.  Finally, the competent medical evidence also shows 
that the Veteran's current neck pain, which first manifested 
several years after service separation, also is not related 
to active service so an examination is not required with 
respect to that claim as well.

The Veteran has contended that she was treated at Field 
Memorial Community Hospital in Centreville, Mississippi, 
between 1999 and 2000 for her seizure disorder.  She also has 
contended that these records, once obtained by VA, constitute 
new and material evidence sufficient to reopen her service 
connection claim for a seizure disorder.  In response to a 
request from the RO for these records, however, this hospital 
informed VA in October 2002 that it had no record that the 
Veteran ever had been treated at this facility.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board will now turn to the merits of the Veteran's 
claims.

New and Material Evidence

The Veteran contends that new and material evidence has been 
received sufficient to reopen her previously denied service 
connection claims for joint pain, a left ankle disability, 
headaches, an acquired psychiatric disability other than 
PTSD, a seizure disorder, a disability manifested by weight 
loss, and for a low back disability.  Specifically, she 
contends that she has submitted new and material evidence 
relating all of these disabilities to active service.  She 
has testified that she injured her left ankle during an in-
service motor vehicle accident when a truck she was riding in 
was struck from behind and she fell.  She also has testified 
that her headaches, seizure disorder, weight loss, and low 
back disability began during her active service in the 
Persian Gulf War and are part of "Gulf War Syndrome."  She 
has testified further that she first experienced seizures 
during active service when she had a seizure while driving 
her own car and ended up in a motor vehicle accident.

In October 1995, the RO denied the Veteran's service 
connection claim for a left ankle disability.  In April 1998, 
the RO denied the Veteran's service connection claim for a 
disability manifested by weight loss.  In October 2002, the 
RO denied the Veteran's application to reopen a previously 
denied service connection claim for an acquired psychiatric 
disability other than PTSD (which was characterized as a 
nervous condition).  In November 2004, the RO denied the 
Veteran's application to reopen previously denied service 
connection claims for joint pain, headaches, a seizure 
disorder, and for a low back disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  The Veteran disagreed with the October 1995 rating 
decision later that same month but failed to perfect a timely 
appeal with respect to the denial of her service connection 
claim for a left ankle disability.  With that exception, the 
Veteran otherwise did not initiate an appeal with respect to 
the rating decisions issued in April 1998, October 2002, and 
November 2004.  Thus, all of these rating decisions are now 
final.

The claims of service connection for joint pain, a left ankle 
disability, headaches, an acquired psychiatric disability 
other than PTSD, a seizure disorder, a disability manifested 
by weight loss, and for a low back disability may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen the previously denied claims in a 
letter date-stamped as received by the RO on July 25, 2006.  
As relevant to this appeal, new evidence means existing 
evidence not submitted previously to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the Veteran's application to reopen a service 
connection claim for a left ankle disability, the evidence 
before VA at the time of the prior final rating decision in 
October 1995 consisted of the Veteran's service treatment 
records.  The RO stated that the Veteran's service treatment 
records showed no relevant complaints of or treatment for a 
left ankle disability at any time during active service, 
including at her enlistment and separation physical 
examinations.  The RO also stated that the Veteran had failed 
to report for VA examination scheduled for September 1995.  
Thus, the claim of service connection for a left ankle 
disability was denied.

With respect to the Veteran's application to reopen her 
previously denied service connection claim for a left ankle 
disability, the Board notes that the evidence which was of 
record in October 1995 indicated that the Veteran did not 
experience any current left ankle disability which could be 
attributed to active service or any incident of such service, 
to include as due to an undiagnosed illness.  Since the 
October 1995 rating decision, the Veteran has testified 
before the Board in August 2009 that she had injured her left 
ankle during basic training and received medical treatment 
for this alleged injury.  Despite the Veteran's assertions 
and Board hearing testimony to the contrary, there is no 
objective medical evidence in the Veteran's contemporaneous 
service treatment records supporting her assertion that she 
was treated for a left ankle injury at any time during active 
service.  None of the newly submitted evidence shows that the 
Veteran experiences a current left ankle disability which can 
be attributed to active service or any incident of such 
service, to include as due to an undiagnosed illness.  The 
new evidence also does not contradict the previous RO finding 
that the Veteran did not experience a left ankle disability 
during active service.  There is no medical evidence showing 
that a left ankle disability was incurred during active 
service, to include as due to an undiagnosed illness.  
Although the evidence received since October 1995 is new, in 
that it has not been submitted previously to agency 
adjudicators, it is cumulative or redundant of the evidence 
at the time of the prior decision which showed that the 
Veteran had no left ankle disability which could be 
attributed to active service.  Thus, the evidence received 
since the October 1995 rating decision denying service 
connection for a left ankle disability does not relate to an 
unestablished fact necessary to substantiate this claim and 
does not raise a reasonable possibility of substantiating it.  
As new and material evidence has not been received, the 
previously denied claim of service connection for a left 
ankle disability is not reopened.

With respect to the Veteran's application to reopen a service 
connection claim for a disability manifest by weight loss, 
the evidence before VA at the time of the prior final rating 
decision in April 1998 consisted of the Veteran's service 
treatment records, her post-service VA treatment records, and 
lay statements.  The RO determined that there was no evidence 
which showed that she had experienced any chronic disability 
due to weight loss during or after active service.  Although 
the RO acknowledged that the Veteran had active service in 
the Persian Gulf War, there was no medical evidence relating 
her claimed disability due to weight loss to any incident of 
such service, to include as due to an undiagnosed illness.  
Thus, the application to reopen a previously denied service 
connection claim for a disability manifested by weight loss 
was denied.    

Since the April 1998 rating decision, the Veteran has 
testified before the Board in August 2009 that she 
experienced significant weight loss since serving in 
Southwest Asia during the Persian Gulf War.  She also 
testified that her weight had stabilized and she maintained 
it on a high-calorie, high-protein diet.  She testified 
further that, if she deviated from this diet, she experienced 
significant weight loss without warning and ended up in the 
hospital on intravenous fluids due to dehydration.  None of 
the newly submitted evidence, however, shows that the Veteran 
experiences any current disability due to weight loss which 
may be attributed to active service or any incident of such 
service, to include as due to an undiagnosed illness.  
Additionally, because the Veteran testified in August 2009 
that her weight had stabilized on a high-calorie, high-
protein diet, it is not clear that she experiences any 
current disability due to weight loss which may be attributed 
to active service.  

The newly submitted evidence does not contradict the previous 
RO finding that the Veteran did not experience a disability 
due to weight loss during active service.  There is no 
medical evidence showing that a disability due to weight loss 
was incurred during active service, to include as due to an 
undiagnosed illness.  The medical evidence does not indicate 
that the Veteran experiences any current symptomatology due 
to weight loss which may be attributed to active service, to 
include as due to an undiagnosed illness.  Although the 
evidence received since April 1998 is new, in that it has not 
been submitted previously to agency adjudicators, it is 
cumulative or redundant of the evidence at the time of the 
prior decision which showed that the Veteran had no 
disability due to weight loss which could be attributed to 
active service or any incident of such service, to include as 
due to an undiagnosed illness.  Thus, the evidence received 
since the April 1998 rating decision denying service 
connection for a disability manifested by weight loss does 
not relate to an unestablished fact necessary to substantiate 
this claim and does not raise a reasonable possibility of 
substantiating it.  As new and material evidence has not been 
received, the previously denied claim of service connection 
for a disability manifested by weight loss is not reopened.

With respect to the Veteran's application to reopen a service 
connection claim for an acquired psychiatric disability other 
than PTSD, the evidence before VA at the time of the prior 
final rating decision in October 2002 consisted of the 
Veteran's service treatment records, her post-service VA and 
private treatment records, and lay statements.  The RO found 
in October 2002 that the newly submitted evidence was 
duplicative of evidence previously submitted and essentially 
concluded that none of the evidence showed that an acquired 
psychiatric disability was related to active service.  None 
of the newly submitted evidence as of October 2002 rebutted 
the RO's prior determination that there was no evidence in 
the Veteran's service treatment records that she had incurred 
an acquired psychiatric disability at any time during active 
service.  Thus, the application to reopen a previously denied 
service connection claim for an acquired psychiatric 
disability other than PTSD was denied.

With respect to the Veteran's application to reopen her 
previously denied service connection claim for an acquired 
psychiatric disability other than PTSD, the Board notes that 
the evidence which was of record in October 2002 showed that, 
although the Veteran had been diagnosed as having an acquired 
psychiatric disability other than PTSD since her service 
separation, there was no evidence of a medical nexus to 
active service.  None of the evidence of record in October 
2002 showed that the Veteran's psychiatric symptoms had been 
attributed to an undiagnosed illness.  Instead, the evidence 
showed that she had been diagnosed as having an acquired 
psychiatric disability other than PTSD (in this case, major 
depression) but this disability was not related to active 
service.  Since the October 2002 rating decision, the Veteran 
testified before the Board that she was treated for "post-
traumatic stress" in 1993 or 1994 and had been 
institutionalized at a mental hospital for treatment of an 
acquired psychiatric disability.  She also testified that she 
was unable to take any medication to treat her acquired 
psychiatric disability due to a seizure disorder.  

The newly submitted evidence still does not show that the 
Veteran experienced an acquired psychiatric disability during 
active service.  Nor has any evidence been submitted to VA 
since October 2002 showing that the Veteran's currently 
diagnosed acquired psychiatric disability is related causally 
to active service or any incident of service, to include as 
due to an undiagnosed illness.  Her psychiatric 
symptomatology also has been attributed to the known clinical 
diagnosis of major depression following hospitalization at 
Pine Grove Mental Hospital in Hattiesburg, Mississippi, in 
October 2000.  Although the evidence received since October 
2002 is new, in that it has not been submitted previously to 
agency adjudicators, it is cumulative or redundant of the 
evidence at the time of the prior decision which showed that 
the Veteran had not experienced an acquired psychiatric 
disability during active service and her current acquired 
psychiatric disability was not related to active service.  
Thus, the evidence received since the October 2002 rating 
decision denying service connection for an acquired 
psychiatric disability other than PTSD does not relate to an 
unestablished fact necessary to substantiate this claim and 
does not raise a reasonable possibility of substantiating it.  
As new and material evidence has not been received, the 
previously denied claim of service connection for an acquired 
psychiatric disability other than PTSD is not reopened.


With respect to the Veteran's application to reopen service 
connection claims for joint pain, headaches, a seizure 
disorder, and for a low back disability, the evidence before 
VA at the time of the prior final rating decision in November 
2004 consisted of the Veteran's service treatment records as 
well as post-service VA and private treatment records.  The 
RO noted that none of the Veteran's VA treatment records 
showed any recent complaints of or treatment for joint pain 
or for a low back disability.  The RO also noted that the 
records showed recent treatment for migraine headaches but 
did not show any medical nexus between the Veteran's current 
migraine headaches and active service.  The RO noted further 
that the Veteran's VA treatment records showed continuing 
treatment for seizures as well, although these records also 
showed that the Veteran had poor compliance with medication 
prescribed to treat her seizures and inconsistencies 
regarding the reported frequency of her seizures.  The RO 
stated that the Veteran's seizures had been attributed to a 
known clinical diagnosis of partial complex seizures thought 
to be related to juvenile myoclonic epilepsy.  Thus, the 
application to reopen the previously denied service 
connection claims for joint pain, headaches, a seizure 
disorder, and for a low back disability was denied.

With respect to the Veteran's application to reopen service 
connection claims for joint pain, headaches, and for a 
seizure disorder, the Board notes that the evidence which was 
of record in November 2004 showed no current disability due 
to joint pain which could be attributed to active service or 
any incident of service, to include as due to an undiagnosed 
illness.  The evidence of record in November 2004 also showed 
that, although the Veteran was receiving treatment for 
migraine headaches and a seizure disorder, none of the 
Veteran's treating physicians had related either of these 
disabilities to active service.  Since the November 2004 
rating decision, the Veteran testified before the Board that 
she had experienced migraine headaches since active service 
in the Persian Gulf War.  She also testified that her joint 
pain and headaches were part of "Gulf War Syndrome."  She 
testified further that she first had experienced a seizure 
during active service and had been involved a motor vehicle 
accident as a result of this in-service seizure.


The newly submitted evidence still does not show that the 
Veteran has experienced any disability due to joint pain 
during or after active service.  Although the evidence 
received since November 2004 shows that the Veteran continues 
to be treated for a seizure disorder and continues to 
experience migraine headaches, none of her VA or private 
treating physicians have related either of these disabilities 
to active service or any incident of service, to include as 
due to an undiagnosed illness.  The evidence reveals that the 
Veteran's seizures are attributed to a known clinical 
diagnosis of partial complex seizures thought to be related 
to juvenile myoclonic epilepsy.  The Veteran's headache 
symptomatology also has been attributed to the known clinical 
diagnoses of tension headaches and migraine headaches.  

Although the evidence received since November 2004 is new, in 
that it has not been submitted previously to agency 
adjudicators, it is cumulative or redundant of the evidence 
at the time of the prior decision which showed that the 
Veteran had not experienced joint pain, headaches, or a 
seizure disorder during active service and had not 
experienced joint pain since service.  It also is cumulative 
or redundant of the evidence at the time of the prior 
decision which showed that the Veteran's current migraine 
headaches and seizure disorder were not related to active 
service.  Thus, the evidence received since the November 2004 
rating decision denying service connection for joint pain, 
headaches, and for a seizure disorder does not relate to 
unestablished facts necessary to substantiate these claims 
and does not raise a reasonable possibility of substantiating 
any of them.  As new and material evidence has not been 
received, the previously denied claims of service connection 
for joint pain, headaches, and for a seizure disorder are not 
reopened.

With respect to the Veteran's application to reopen a service 
connection claim for a low back disability, the Board notes 
that the evidence which was of record in November 2004 showed 
no current low back disability which could be attributed to 
active service.  The Veteran now has submitted such evidence, 
including VA outpatient treatment records showing that she 
has been diagnosed as having a low back disability.  As 
noted, the credibility of the newly submitted evidence is 
presumed for purposes of reopening the claim.  See Justus, 3 
Vet. App. at 513.  This newly submitted evidence was not 
submitted previously to agency decision makers.  It also is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim of service 
connection for a low back disability and raises a reasonable 
possibility of substantiating this claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  Specifically, the evidence addresses the 
element of the claim of whether a current disability exists.  
Accordingly, the claim of service connection for a low back 
disability is reopened.  The merits of the claim will be 
discussed below.

Service Connection Claims

The Veteran contends that she incurred a low back disability, 
a bilateral knee disability, and neck pain during active 
service, to include as due to an undiagnosed illness.  She 
testified in August 2009 that she injured her back, left 
knee, and neck when a truck she was in while on active 
service in the Persian Gulf War was struck from behind and 
she fell.  She testified that she hit her head on the door of 
the truck, injuring her neck.  She also testified that she 
had been unable to seek immediate medical attention for her 
low back, left knee, and neck injuries because there had been 
a collision between a Scud missile and a Patriot missile 
immediately following the truck accident and she was required 
to get in to her gear and prepare for an enemy attack.  She 
testified that she had injured her right knee while on active 
service in Germany because she did not have the proper 
footwear and was unprepared for physical training.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In the case of any Veteran 
who has engaged in combat with the enemy in active service 
during a period of war, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2009).  A 
"Persian Gulf Veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term 
"medically unexplained chronic multisymptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  
Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Back Disability

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disability, including as due to an undiagnosed illness.  
The Veteran has contended that she injured her low back 
during active combat service in the Persian Gulf War.  The 
Board acknowledges that, because the Veteran's service 
personnel records show that she was awarded the Southwest 
Asia Service Medal and Kuwait Liberation Medal, she had 
honorable active service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  The Board also 
acknowledges that the Veteran's service personnel records 
show that she was in the Persian Gulf from October 1990 to 
April 1991.  A review of the Veteran's service personnel 
records does not indicate, however, that she was awarded 
combat citations or other awards which would corroborate her 
assertion that she served in combat in the Persian Gulf.  The 
Veteran's military occupational specialty (MOS) was unit 
supply specialist, including while she was in the Persian 
Gulf, indicating that she served in a non-combat support role 
during active service there.  The Veteran's service treatment 
records show only that she was treated for complaints of low 
back pain in July 1992, more than 1 year after she had served 
in the Persian Gulf.  The Veteran's statements that she was 
unable to seek medical attention for her alleged in-service 
low back injury while in the Persian Gulf due to a Scud 
missile alert also seem inconsistent with the circumstances 
of her non-combat MOS and her lack of combat citations and 
awards for her service in the Persian Gulf.  Despite the 
Veteran's assertions to the contrary, the totality of the 
evidence reviewed in this appeal does not indicate that she 
had combat service in the Persian Gulf War.  Thus, the Board 
finds that the presumptions normally available for combat 
Veterans in service connection claims are not applicable to 
this claim.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The Veteran is not entitled to service connection for a low 
back disability as due to an undiagnosed illness.  The Board 
again acknowledges the Veteran's honorable active service in 
the Persian Gulf War.  The Veteran's service treatment 
records do not show that she was treated for a low back 
disability while she was in the Persian Gulf (as discussed 
above).  As outlined below, the Veteran was diagnosed as 
having low back strain secondary to an in-service motor 
vehicle accident which occurred in July 1992 or more than 
1 year after she had returned from the Persian Gulf.  Thus, 
the Veteran's only in-service low back complaints were 
attributed to a known clinical diagnosis of low back strain 
which was secondary to a motor vehicle accident.  The post-
service medical evidence shows that her recent low back 
symptomatology is attributed to a known clinical diagnosis of 
possible left L5 radiculopathy.  The Veteran's recent low 
back symptomatology was also attributed to a known clinical 
diagnosis of multiple level disc pathology following VA 
magnetic resonance imaging (MRI) scan of the lumbosacral 
spine in May 2006.  Because the Veteran's in-service and 
post-service complaints of a low back disability have been 
attributed to known clinical diagnoses, they cannot be 
attributed to an undiagnosed illness.  Accordingly, the Board 
finds that service connection for a low back disability as 
due to an undiagnosed illness is not warranted.  
Consequently, the merits of the Veteran's assertions must be 
limited to whether she is entitled to service connection on a 
direct or presumptive basis based on her current low back 
complaints being a chronic disability.

Considering the claim on a direct basis, the evidence does 
not support this theory of entitlement.  The Board again 
acknowledges that the Veteran was involved in a motor vehicle 
accident while on active service in July 1992.  An 
"Ambulance Report" dated on July 22, 1992, indicates that 
the Veteran was involved in an motor vehicle accident and 
complained of lower back pain.  She reported to ambulance 
personnel that she was wearing her seat belt and shoulder 
restraints at the time of the accident.  It was noted that 
she had no pertinent medical history.  She was alert, stable, 
and oriented fully when transported to the emergency room 
(ER) of an Army hospital.  The ER record indicates that, when 
she arrived, the Veteran reported that her car had been 
struck on the driver's side, smashing the door and window, at 
the time of her accident.  She denied any loss of 
consciousness, injuries, or pain at the time of the accident 
but reported that, while in the ambulance en route to the ER, 
she developed low back pain with radiation of pain, numbness, 
and tingling.  Physical examination showed tenderness in the 
lumbar paraspinal area and mild spasm.  X-rays of the 
lumbosacral spine were normal.  The assessment was low back 
strain secondary to a motor vehicle accident.  The Veteran 
was discharged to her quarters for 24 hours' rest.  There is 
no evidence of any chronic back problems during service 
because, with the exception of her ER visit following a July 
1992 motor vehicle accident, her service treatment records 
otherwise are silent for any complaints or treatment of a low 
back disability at any time during active service.  The 
Veteran was found to be clinically normal at her separation 
physical examination in April 1993 although she reported a 
history of recurrent back pain which was attributed to 
mechanical low back pain.

The post-service medical evidence shows that, although the 
Veteran has been treated for a low back disability since 
service separation, this disability is not related to active 
service.  It appears that, following service separation in 
July 1993, the Veteran first was treated for a low back 
disability on VA outpatient treatment in March 2006, or 
almost thirteen years later after her discharge from service.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

At the VA outpatient treatment visit in March 2006, physical 
examination showed mild sensory loss to temperature over the 
left L5 vertebrae.  The assessment included possible left L5 
radiculopathy.  The Veteran was scheduled for a lumbar MRI 
scan which showed unremarkable L3-L4 discs, a mild diffuse 
bulge at L4-5 indenting the sac and causing mild compression 
of the exiting nerve on the left side, a diffuse bulge at L5-
S1 causing mild compression of the exiting nerve on the left 
side with no sac compression at that level, and unremarkable 
bone signals.  The radiologist's impression was multiple 
level disc pathology.  

The Veteran has not identified or submitted any objective 
medical evidence which indicates that her current possible 
left L5 radiculopathy and mild multiple level lumbar disc 
pathology is related to active service or any incident of 
such service.  As noted, her report of an in-service low back 
injury which went untreated during combat service in the 
Persian Gulf War is inconsistent with the circumstances of 
her honorable active non-combat service in the Persian Gulf.  
Although the Veteran was treated for low back strain 
following an in-service motor vehicle accident, there was no 
evidence of a chronic back disability at the time of 
discharge from service or for over a decade after service 
conclusion.  It is important to point out that pain is not in 
and of itself a disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied).  Consequently, the Veteran's 
report of pain at the time of discharge are not deemed to be 
evidence of a chronic low back disability when considered in 
conjunction with the normal clinical findings at that time 
and the lack of complaints or treatment for approximately 
thirteen years.

The Veteran testified before the Board in August 2009 that 
she did not receive a separation physical examination.  There 
is, however, a separation physical examination report dated 
in April 1993 in the Veteran's service treatment records 
which include the Veteran's own report of medical history.  A 
review of this examination report shows that a thorough 
physical examination of the Veteran was performed with the 
exception of examining the anus, rectum, and genitourinary 
areas as those examinations were "deferred" according to 
the examination report.  The separation physical examination 
report includes relevant laboratory and x-ray results.  Thus, 
the Board finds that the Veteran's lay testimony that no 
separation physical examination was conducted is not credible 
when the contemporaneous service treatment records show that, 
in fact, this examination occurred.  

Considering the evidence as a whole, the Board finds that 
there was a significant gap in time between when the Veteran 
separated from active service in July 1993 and when she first 
was treated for low back problems following service 
separation in March 2006.  The Veteran did not report to the 
VA medical personnel who saw her in March 2006 that she was 
experiencing low back problems or had experienced a low back 
disability since active service.  Instead, her complaints at 
the VA outpatient treatment visit focused on her seizure 
disorder.  The Board also notes that, although the Veteran 
has been seen as an outpatient for multiple complaints since 
active service, she was not seen for a low back disability at 
any time prior to March 2006.  She also has not been seen for 
low back complaints since she had an MRI scan of her 
lumbosacral spine in May 2006.  Thus, the evidence does not 
show that the Veteran currently experiences a low back 
disability which may be attributed to active service.  

The Board notes that the Veteran is certainly competent to 
testify as to symptoms such as continuing pain in her back 
which is non-medical in nature, however, she is not competent 
to render a medical diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson,  21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  Thus, when considering the Veteran's 
assertions in conjunction with the remainder of the record 
evidence, the Board finds that she has not provided credible 
testimony with respect to a continuity of symptoms since the 
in-service motor vehicle accident.  As specifically set out 
above, the Veteran's testimony as to the timing of the back 
injury and the lack of a separation examination have been 
borne out as less than credible, which has a bearing on the 
Board's acceptance of all other testimony as credible.  Here, 
there is nothing in the record evidence to support the 
contention that this Veteran has experienced a chronic back 
disability since service.

Given the lack of evidence of a chronic disability at the 
time of discharge from service, the absence of evidence of a 
continuity of symptomatology from discharge until evidence of 
the first complaint in 1996, and the lack of a medical 
opinion linking the Veteran's current back disability to 
service, service connection on a direct basis must be and 
hereby is denied.  Additionally, because there is no evidence 
of a chronic disability, such as the diagnosis of a 
degenerative back disability, within one year of discharge 
from service, the claim must also be denied on a presumptive 
basis.  

Bilateral Knee Disability

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
bilateral knee disability, to include as due to an 
undiagnosed illness.  The Veteran has contended that she 
injured her left knee during active combat service in the 
Persian Gulf War.  As discussed above, however, there is no 
support in the Veteran's service personnel records for her 
assertion of combat service in the Persian Gulf.  The Veteran 
does not contend - and the evidence does not show - that she 
injured her right knee during her claimed combat service in 
the Persian Gulf.  She testified before the Board in August 
2009 that she had injured her right knee during active 
service in Germany.  She also testified that she was not sent 
to the Persian Gulf until she had finished her tour of duty 
in Germany and another tour of duty in Fort Hood, Texas.  The 
Veteran's service treatment records show only that she was 
treated for right knee complaints in February and August 
1988, several years before she served in the Persian Gulf.  
Because the totality of the evidence does not show that the 
Veteran had active combat service in the Persian Gulf, the 
Board finds that the presumptions normally available for 
combat Veterans in service connection claims are not 
applicable to this claim.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.

The Veteran also is not entitled to service connection for a 
bilateral knee disability as due to an undiagnosed illness.  
The Board again acknowledges the Veteran's honorable active 
service in the Persian Gulf War.  The Veteran's service 
treatment records do not show that she was treated for a 
bilateral knee disability while she was in the Persian Gulf.  
As outlined below, the Veteran was diagnosed as having right 
knee patellar femoral syndrome in February 1988 and a 
contusion of the right knee in August 1988.  Thus, the 
Veteran's right knee symptomatology was attributed to known 
clinical diagnoses several years prior to her Persian Gulf 
service and cannot be attributed to an undiagnosed illness.  
The Board notes that the Veteran's service treatment records 
show that she was not treated for a left knee disability 
during or after her Persian Gulf service.  The Veteran also 
has not been treated for a left knee disability at any time 
since her service separation in July 1993.  Thus, the Veteran 
does not experience any current left knee symptomatology 
which could be attributed to an undiagnosed illness.  Absent 
evidence of any current left knee symptomatology, and because 
the Veteran's current right knee symptomatology has been 
attributed to known clinical diagnoses, the Board finds that 
service connection for a bilateral knee disability as due to 
an undiagnosed illness is not warranted.

The Veteran also is not entitled to service connection for a 
bilateral knee disability on a direct service connection 
basis.  Although the Veteran's service treatment records show 
that she was treated for a right knee disability on two 
occasions in 1988, there is no indication in these records 
that she was treated for a left knee disability at any time 
during active service.  The Veteran's knees were found to be 
normal clinically and she reported no relevant in-service 
medical history at her separation physical examination in 
April 1993.  The Veteran has not been treated for any 
bilateral knee problems at any time since her service 
separation as well. 

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  There is no evidence of current 
bilateral knee disability which could be attributed to active 
service.  Absent such evidence, the Board finds that service 
connection for a bilateral knee disability is not warranted 
on a direct basis.

Neck Pain

The preponderance of the evidence is also against the 
Veteran's claim of service connection for neck pain, to 
include as due to an undiagnosed illness.  The Veteran's 
service treatment records show that she was not treated for 
neck pain at any time during active service, including while 
she was in the Persian Gulf.  The Veteran has contended that 
she injured her neck during active combat service in the 
Persian Gulf War.  As discussed above, however, the totality 
of the evidence reviewed in this case does not support the 
Veteran's assertion of combat service in the Persian Gulf.  
Thus, the Board finds that the presumptions normally 
available for combat Veterans in service connection claims 
are not applicable to this claim.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.

The Veteran also is not entitled to service connection for 
neck pain as due to an undiagnosed illness.  The Board again 
acknowledges the Veteran's honorable active service in the 
Persian Gulf War.  The Veteran's service treatment records do 
not show that she was treated for neck pain while she was in 
the Persian Gulf.   The post-service medical evidence shows 
that her recent neck symptomatology is attributed to a known 
clinical diagnosis of  neck pain with radiation down her left 
arm following VA outpatient treatment in October 2005.  The 
Veteran's recent neck symptomatology was also attributed to a 
known clinical diagnosis of loss of vertebral body height at 
C6 with narrowing at C5-C6 with mild angulation and small 
anterior osteophytes at these levels following VA x-rays of 
the cervical spine in October 2005.  Neither of the VA 
medical personnel who saw the Veteran in October 2005 for 
complaints of neck pain related this complaint to active 
service nor did the Veteran report in October 2005 that she 
had experienced neck pain during active service or since her 
service separation.  Because the Veteran's complaints of neck 
pain have been attributed to known clinical diagnoses, they 
cannot be attributed to an undiagnosed illness.  Accordingly, 
the Board finds that service connection for neck pain as due 
to an undiagnosed illness is not warranted.

Finally, the Veteran is not entitled to service connection 
for neck pain on a direct service connection basis.  Her 
service treatment records show no complaints of or treatment 
for neck pain at any time during active service, including 
while she was in the Persian Gulf.  Her neck also was normal 
clinically at both her enlistment physical examination and 
her separation physical examination.  The Veteran also denied 
any relevant medical history at both of these examinations.  
It appears that, following her service separation in July 
1993, the Veteran first was treated for neck pain in October 
2005, or more than twelve years later.  See Maxson, 230 F.3d 
at 1333.  At that time, the Veteran complained that, 
following a recent seizure, she had felt pain in the left 
upper chest which went up her shoulder and down her arm to 
her fingers.  She also reported that her arm felt numb and 
she could not grip anything with her hand.  Since this 
episode, the Veteran reported experiencing a stiff neck with 
numbness in the left hand "which comes and goes [on a] daily 
basis."  Physical examination of the Veteran's neck showed 
no jugular venous distention, bruits, or masses.  The 
diagnoses included neck pain with radiation down the left arm 
and numbness in the left hand.  

The Veteran's October 2005 cervical spine x-rays showed no 
acute fracture or dislocation, a loss of vertebral height at 
C6 with disc space narrowing at C5-6 with mild angulation, 
and small anterior osteophyte formation at these levels.  The 
posterior elements were intact.  The atlantoaxial joint was 
well preserved and the prevertebral soft tissue was normal.  
There is no record of any additional treatment for complaints 
of neck pain since October 2005.  

The Veteran also has not submitted any evidence relating her 
neck pain to active service.  As discussed above, however, 
she is competent to provide testimony as to symptoms that she 
experiences through her senses.  In light of inconsistencies 
in the record, however, her testimony of a continuity of 
symptomatology is not deemed credible.  Thus, absent 
objective evidence, to include a medical nexus, relating the 
Veteran's neck pain to active service, the Board finds that 
service connection for neck pain is not warranted on a direct 
basis.


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for joint pain, 
to include as due to an undiagnosed illness, is not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for a left 
ankle disability, to include as due to an undiagnosed 
illness, is not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for headaches, 
to include as due to an undiagnosed illness, is not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for an acquired 
psychiatric disability other than PTSD, to include as due to 
an undiagnosed illness, is not reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for a seizure 
disorder, to include as due to an undiagnosed illness, is not 
reopened.

As new and material evidence has not been received, the 
previously denied claim of service connection for a 
disability manifested by weight loss, to include as due to an 
undiagnosed illness, is not reopened.

As new and material evidence has been received, the 
previously denied claim of service connection for a low back 
disability, to include as due to an undiagnosed illness, is 
reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a low back disability, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for neck pain, to include 
as due to an undiagnosed illness, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


